Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claim 20 is new.  Claims 1-20 are pending.  Claims 15-20 are withdrawn.  Claims 1-14 are under examination.  
Priority
This application is a national stage entry of PCT/AU2018/050558 filed on 6/5/2018, which claims priority from Japanese application JP2017-110996 filed on 6/5/2017.  
Information Disclosure Statement
The information disclosure statements filed on 11/14/2019 and 3/15/2021 have been considered by the examiner.  
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-14) in the reply filed on 7/29/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden.  This is not found persuasive because the instant application is a national stage entry of a PCT application and unity was broken using a reference in the requirement from 6/2/2022.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/29/2022.
Claim Objection
	Claim 5 is objected to for using the word “and” when an “or” is more appropriate for connecting the one or more options in the claim.  Appropriate correction is required.  

Claim Interpretation
Claim Rejections - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitations is “an extractor for extracting biological material including autologous cells from the patient” in claim 1. 
“An extractor” an object indicated by intended use and the recitation of “for extracting biological material” is the function of the extractor.  This does not provide any particular structure to the extractor and may read on any tool that would be able to extract biological material from a patient.  Some examples of extractors for extracting biological material would be tweezers, syringes, vacuum devices, spoons, and adsorbents (adsorbents adsorb items from a sample, and thus, extract them).  Each of these has a different way of extracting and have structural differences.  Claim 8 provides for particular intended structures to serve as the extractor, which are a hollow needle and a syringe.  The kit in the figures of the instant specification also provides for the syringe and needle.  Thus, this limitation will be interpreted as a syringe and needle or other syringe type devices.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is a “strainer for straining autologous cells from the biological material” in claim 1.  Strainer is a type of device with mesh or holes to strain solid materials from liquid materials.  Thus, even though named after its ability to strain, it defines a product having such a structure. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 12, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howard US 20080243028.  
The claim is to a “kit” which is a product and not a process.
The recitations of “for ameliorating tissue damage”, for extracting biological material including autologous cells from the patient”, and “for straining autologous cells from the biological material” will be met if the prior art teaches items that could perform each of these functions.  For example, a syringe with or without needle can be used for the extracting and a filter or straining device can be used for the straining step.  “For ameliorating tissue damage” is an intended use of the product in the preamble (MPEP 2111.02).  
Regarding “implantable support having a surface onto which autologous cells can adhere”, if the prior art teaches a matrix, support, scaffold or other item made of material cells can adhere to, then it will read on the claim.  For example, cells can adhere to a collagen or other biological protein containing matrix/material.  
The recitation of “configured to be received by the receptacle” is met if the prior art teaches a container or compartment capable of holding the implantable support.  
Howard teaches a tissue collection apparatus that comprises a housing defining an inlet and an outlet, a first filter disposed within the housing, and a second filter disposed within the housing (abstract).  Howard teaches the second filter configured to isolate tissue particles of a desired size that pass through the first filter under the application of an aspiration force applied through the housing (abstract and figures).  Howard teaches a container (paragraphs 21, 23, 47 and 48).  Howard teaches a syringe (paragraphs 43-44 and 48).  Howard also teaches aspiration and an aspirator (paragraphs 20-23).  Howard teaches the method of taking particles of tissue, mixing them with a biocompatible gel and then using that mixture for implantation (claim 21 of Howard and paragraphs 6 and 9).  The biocompatible gel is an implantable support to which cells can adhere.  Howard teaches a chamber (paragraphs 37 and 62). Figure 7 provides for a receptacle for the cells (also see paragraphs 44-51).  Thus, Howard provides a container, a receptacle (can be the container or chamber), an extractor (aspirator, syringe), a strainer (the filters) and an implantable support capable of having cells adhered to it (biocompatible gel for cells that can be implanted to subject).  Howard teaches sterilization/sterile (paragraphs 24, 59 and 61).  Howard provides the gel can comprise collagen (paragraph 60). Howard teaches the housing being closed with a valve, stop or plug or other suitable device (paragraphs 42 and 43).  Thus, the container is closed and then open for use.  

Claims 1-4, and 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwab US 20140276384.  
The claim is to a “kit” which is a product and not a process.
The recitations of “for ameliorating tissue damage”, for extracting biological material including autologous cells from the patient”, and “for straining autologous cells from the biological material” will be met if the prior art teaches items that could perform each of these functions.  For example, a syringe with or without needle can be used for the extracting and a filter or straining device can be used for the straining step.  “For ameliorating tissue damage” is an intended use of the product in the preamble (MPEP 2111.02).  
Regarding “implantable support having a surface onto which autologous cells can adhere”, if the prior art teaches a matrix, support, scaffold or other item made of material cells can adhere to, then it will read on the claim.  For example, cells can adhere to a collagen or other biological protein containing matrix/material.  
The recitation of “configured to be received by the receptacle” is met if the prior art teaches a container or compartment capable of holding the implantable support.  
For claim 11, if the prior art teaches a needle capable of puncturing or injecting which involves puncturing, it will be capable of extracting bone marrow.  
	Schwab teaches devices, systems  and methods for processing adipose tissues for reintroduction into the body (abstract).  Schwab teaches a system comprising: a container including a first compartment, a second compartment, and a third compartment, wherein the first compartment is configured to receive harvested adipose tissue, wherein the second compartment is connected to the first compartment and includes an additive, and wherein the third compartment is connected to the second compartment and is configured to dispense adipose tissue and additive to a patient (claim 1 of Schwab). Schwab teaches a syringe and needle and that the needle can be attached to the outlet port (paragraphs 190-193, 200-204 and 206).  Schwab teaches a conduit and needle (paragraph 209 and paragraph 216).  Schwab teaches injecting and injector devices (paragraphs 14-16 and 21).  Schwab teaches packaging that maintains sterility until it is needed (paragraph 197). Schwab teaches a sterilized gel (paragraph 136). Schwab teaches devices are sterilized (paragraph 141). Schwab teaches a compartment with a filter or filter mesh (strainer) (paragraphs 8 and 135 and 149). Schwab teaches hyaluronic acid-collagen gel loaded into a chamber and this in the form of a matrix (paragraphs 248 and 65).  Schwab teaches collagen to promote cell attachment (paragraph 67-70). Schwab teaches a seal (paragraphs 13 and 151). Schwab teaches sealing a medical device (paragraph 162). Schwab teaches a collection container (paragraph 195).  The bag with multiple compartments has a container that is integral (figure 1 and paragraphs 145-148).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 in addition to claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Schwab US 20140276384 and Son US 20090099548.
Schwab teaches the claims as discussed above.
Schwab does not teach a container with predefined storage locations for one or more of the implantable support, extractor and strainer.
Son teaches a container with separate storage locations for the items of the kit (abstract and figure 1 and paragraph 20).  In figure 1, the kit has syringes, a container/receptacle, needles and other items.
One of ordinary skill in the art at the time of instant filing would have seen this type of kit container as being appropriate for the items taught in Schwab that also contain syringes, needles and containers.  There would be a reasonable expectation of success in modifying Son’s container to fit the items taught in Schwab when making a kit having all the appropriate items.  

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080. The examiner can normally be reached M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK V STEVENS/Primary Examiner, Art Unit 1613